I dissent from the denial of the petition for rehearing in this case. The decision of the court is based on the proposition that the defendant Webber, by virtue of a deed executed to her by her father, W.B. Swain, succeeded to all the rights of Swain as mortgagee of the land. There was no evidence of a transfer to Webber of the mortgage debt. The court says: "Whatever the true character of the conveyance made by Shanklin to Swain was, the defendant Webber, through her conveyance from the latter, succeeded to all his right and interest. If such conveyance was in fact a mortgage, she succeeded to Swain's rights as mortgagee." And this would be a correct statement of the law if it were true that a conveyance of the mortgaged land by the mortgagee transferred to the grantee both the mortgagee's title or right to the land and his interest in the debt secured thereby. The authorities, however, are precisely to the contrary of this. A deed by the mortgagee of the mortgaged premises not accompanied by the transfer of the debt to the grantee is a nullity. (Dutton v. Warschauer, 21 Cal. 623.1) Also, it has been held that an attempt to assign a mortgage, without a transfer of the security, is without effect. (Hyde v. Mangan, 88 Cal. 320, 327; Polhemus v. Trainer, 30 Cal. 685.) And a conveyance of the mortgaged premises *Page 282 
does not operate as an assignment of the mortgage, nor of the mortgage debt. (Peters v. Jamestown Bridge Co., 5 Cal. 341.1) It follows from these authorities that the deed of gift executed by the mortgagee, Swain, to the defendant Webber was without any effect whatever, and did not transfer to the defendant Webber any right of possession which Swain may have held by virtue of his position as mortgagee. It is proper to state that the authorities above cited were not brought to the attention of this court until the filing of the petition for rehearing.
Beatty, C.J., being disqualified, did not participate.
1 82 Am. Dec. 765.
1 63 Am. Dec. 134.